PER CURIAM:
Jacqueline Moore appeals the district court’s order granting Defendants’ motions to dismiss and for summary judgment and the court’s order denying her motion to reconsider. We have reviewed the parties’ briefs and the record on appeal and conclude there is no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Life Ins. Co. of N. Am., 708 F.Supp.2d 597 (N.D.W.Va. 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.